Citation Nr: 0534873	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-13 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for status post injury medial collateral ligament 
instability of the left knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to April 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
status post injury, left medical collateral ligament and 
assigned a 10 percent evaluation, effective December 8, 2000.  
It also granted service connection for degenerative joint 
disease of the left knee, and assigned a 10 percent 
evaluation, effective December 8, 2000.

In November 2002, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The case was previously before the Board in September 2003, 
at which time it was remanded for additional development.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
status post injury medial collateral ligament of the left 
knee has been manifested by slight instability.

2.   Throughout the rating period on appeal, the veteran's 
left knee degenerative joint disease has been manifested by 
pain, incoordination, fatigue, weakness, and limitation of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected status post injury medial 
collateral ligament instability, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5257 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a January 2004 
letter from the AOJ to the appellant that informed the 
veteran of what evidence was required to substantiate the 
claims for an increased evaluation and of his and VA's 
respective duties for obtaining evidence.  The July 2002 
statement of the case notified the veteran of the pertinet 
diagnostic codes for rating knee disabilities.  

The veteran was asked to provide "any evidence in [his] 
possession that pertains" to his increased evaluation claims.  
See 38 C.F.R. § 3.159(b)(1).  The January 2001 letter 
informed the veteran to send in evidence.  The AOJ's January 
2004 letter informed him that additional information or 
evidence could be submitted to support his claims, and asked 
him to send the information or evidence to the AOJ.  In 
addition, the July 2005 Supplemental Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.   Under these circumstances, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession. 

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Although proper 
notice was provided to the veteran after the initial AOJ 
adjudication, the veteran has not been prejudiced thereby.  
As noted above, the content of the January 2004 notice 
essentially complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA examination records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities. The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a left knee 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005). After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (2005). To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.). Therefore, to the extent possible, 
the degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be considered. In Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 was 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45 do not apply.

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  VAOPGCPREC 23- 
97.  A similar approach to other diagnostic codes, which do 
not involve limitation of motion, should be utilized. 
VAOPGCPREC 9-98.

Diagnostic Code 5257 contemplates recurrent subluxation and 
lateral instability. Under that Code section, a 10 percent 
disability rating is warranted for slight impairment of the 
knee. A 20 percent evaluation is for application where the 
evidence shows moderate knee impairment. Finally, a 30 
percent rating is warranted for severe impairment of the 
knee.

As a general matter, the Board observes that the words 
"slight," "moderate," and "severe" as used in the various 
diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2005).  

Under Diagnostic Code 5003, osteoarthritis, substantiated by 
X-ray findings, is rated as degenerative arthritis. 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161. Diagnostic Code 5260 concerns limitation of leg 
flexion. A noncompensable rating is warranted where flexion 
is limited to 60 degrees. A 10 percent rating is warranted 
where flexion is limited to 45 degrees. A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension. 
Under that Code section, a noncompensable rating is warranted 
where extension is limited to 5 degrees.  A 10 percent rating 
is warranted where extension is limited to 10 degrees. A 20 
percent evaluation is for application where extension is 
limited to 15 degrees. A 30 percent rating applies where 
extension is limited to 20 degrees. A 40 percent rating is 
warranted where extension is limited to 30 degrees. Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.



Legal Analysis

1.  Left Knee Medial Collateral Ligament Instability

In this case, the veteran contends that an initial increased 
evaluation is warranted for his service-connected left knee 
instability disability.  He is currently assigned a 10 
percent evaluation under Diagnostic Code 5257 for his 
disability, effective December 08, 2000.  The next highest 
evaluation of 20 percent disabling is available for moderate 
recurrent subluxation or lateral instability of the knee.

However, the Board finds that the evidence of record does not 
demonstrate that the veteran is entitled to such evaluation.  
In this regard, the record reflects that on VA examination in 
May 2001, the veteran complained of experiencing left knee 
instability.  Upon physical examination, the examiner 
reported that the veteran had 1+ medial collateral ligament 
laxity, positive patella-femoral crepitus and tenderness, 
negative patellar maltilting or instability, and negative 
Lachman's and posterior drawer testing.  It is also 
significant to point out that on VA examination in October 
2004, the veteran reported that he did not have any 
dislocation or recurrent subluxation.  The examiner indicated 
that an examination of the veteran's knee stability revealed 
normal stability to varus and valgus testing.  He further 
noted that he did not find any significant evidence of medial 
collateral ligament instability and that the left knee 
instability appeared slight on examination.  Therefore, the 
Board finds that the above clinical findings demonstrate no 
more than slight instability, and are consistent with the 
current 10 percent rating. 

Further, as Diagnostic code 5257 is not predicated on a 
limited range of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply and thus cannot 
serve as a basis for an increased rating here.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for a rating excess of 10 
percent for status post injury, left medial collateral 
ligament instability.

2.  Left Knee Arthritis

The veteran also asserts that an increased evaluation is 
warranted for degenerative arthritis of the left knee.  He is 
currently assigned a 10 percent evaluation under Diagnostic 
Code 5010 for his disability, effective December 08, 2000.   
However, the Board finds that the evidence of record does not 
demonstrate that the veteran is entitled a higher evaluation.  

In this regard, on examination in May 2001, the veteran 
complained of left knee pain, weakness, fatigue, and 
incoordination.  On examination, the examiner reported that 
the veteran's left knee range of motion was from 0 to 120 
degrees, with pain at terminal flexion and extension.  X-rays 
taken in conjunction with the examination revealed that the 
veteran had mild degenerative changes on the left knee.

Similarly, on examination in October 2004, the veteran 
complained of experiencing left knee pain.  On examination, 
the examiner reported that there was no effusion and no 
significant focal tenderness, other than mild medial and 
lateral joint line pain.  He further reported that the 
veteran's range of motion was from 0 to 100 degrees and that 
it was limited somewhat by pain, but not by weakness, 
fatigability, lack of endurance, or lack of coordination. X-
rays taken in conjunction with the examination revealed that 
the veteran had minimal degenerative joint disease of the 
left knee.

The Board notes that, in rating musculoskeletal disabilities, 
it is appropriate to consider additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
the present case, the evidence of record reveals complaints 
of left knee pain, including on use, incoordination, 
weakness, and fatigue.  The Board recognizes that VA 
examinations have acknowledged and confirmed such 
symptomatology.  However, even considering the criteria set 
forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the Board 
finds that there has been no demonstration, by competent 
clinical evidence, of additional functional limitation 
comparable to the next highest evaluation under either 
Diagnostic Code 5260 or 5261 based on limitation of motion.  
Thus, although the Board acknowledges the pain, 
incoordination, fatigue, and weakness associated with the 
veteran's service-connected left knee disability, such 
factors have already been contemplated in the currently 
assigned 10 percent evaluation under Diagnostic Code 5010-
5261.  

Additionally,  where, as here, the limitation of motion of 
the specific joint involved is noncompensable, a 10 percent 
evaluation applies for each major joint or group of minor 
joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disability for arthritis, 
the knee is a major joint.  38 C.F.R. § 4.45 (2005).  Thus, 
as the record reflects that the knee is the only joint 
involved in the veteran's service-connected left knee 
disability, the 10 percent rating presently assigned 
appropriately reflects the veteran's disability picture.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 10 percent under any alternate 
Diagnostic Code.  However, as the evidence fails to establish 
ankylosis, Diagnostic Code 5256 is not for application.  
Similarly, as the evidence fails to demonstrate impairment of 
the tibia or fibula, a higher rating is not possible under 
Diagnostic Code 5262.  Finally, as there is no showing of 
genu recurvatum, Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion and 
extension to a compensable degree.  In this regard, the 
record reflects that the Board has considered rating the 
veteran's knees under DC 5260, pursuant to which the severity 
of limitation of leg flexion is evaluated.  A review of the 
evidence reveals that on examination in May 2001, the veteran 
could flex his left knee to 120 degrees.  On examination in 
October 2004, the veteran could flex his left knee to 100 
degrees.  The Board observes that these ranges of motion are 
well in excess of the criteria for a noncompensable (zero 
percent) rating under DC 5260, which contemplates flexion 
limited to 60 degrees. Therefore, as the limitation of 
flexion of the veteran's left knee is in excess of that 
required for a noncompensable rating under DC 5260, a 10 
percent rating under either DC 5261 is not warranted.

The Board has also considered rating the veteran's left knee 
under the provisions of DC 5261, pursuant to which the 
severity of limitation of leg extension is rated. However, 
the evidence shows that on examination in May 2001 and 
October 2004 the veteran's left knee extension has 
consistently been shown to be full, to zero degrees. The 
Board observes that this level of motion is also well in 
excess of the criteria for a noncompensable (zero percent) 
rating under DC 5261, which contemplates extension limited to 
5 degrees.  Therefore, as the limitation of extension of the 
veteran's left knee is in excess of that required for a 
noncompensable rating under DC 5260, a 10 percent rating 
under DC 5261 is not warranted.

In conclusion, then, the competent evidence demonstrates that 
the currently assigned 10 percent rating most nearly 
approximates the veteran's disability picture over the entire 
rating period on appeal.  An evaluation in excess of that 
amount is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).


ORDER

1.  Entitlement to an initial disability rating in excess of 
10 percent for status post injury medial collateral ligament 
instability of the left knee, is denied.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee, 
is denied.




____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


